[Cite as Plush v. Cincinnati, 2020-Ohio-6713.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



RON PLUSH, Individually and as                     :      APPEAL NO. C-200030
Administrator of the Estate of Kyle                       TRIAL NO. A-1903752
Plush,                                             :
                                                             O P I N I O N.
 and                                               :

JILL PLUSH, Individually,                          :

        Plaintiffs-Appellees,                      :

  vs.                                              :

CITY OF CINCINNATI,                                :

HARRY BLACK,                                       :

AMBER SMITH,                                       :

STEPHANIE MAGEE,                                   :

EDSEL OSBORN,                                      :

 and                                               :

BRIAN BRAZILE,                                     :

    Defendants-Appellants.                         :



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is:               Affirmed in Part, Reversed in Part, and Cause
                                         Remanded

Date of Judgment Entry on Appeal: December 16, 2020


Gerhardstein & Branch Co. LPA, Alphonse A. Gerhardstein, Jennifer L. Branch and
M. Caroline Hyatt, for Plaintiffs-Appellees,
                   OHIO FIRST DISTRICT COURT OF APPEALS


Paula Boggs Muething, City Solicitor, Peter J. Stackpole, Emily Smart Woerner and
Mark R. Manning, for Defendants-Appellees City of Cincinnati, Harry Black, Amber
Smith, and Stephanie Magee,

Lazarus & Lewis and Kimberly A. Rutowski, for Defendants-Appellees Edsel Osborn
and Brian Brazile.




                                       2
                      OHIO FIRST DISTRICT COURT OF APPEALS


CROUSE, Judge.

       {¶1}    The city of Cincinnati, Harry Black, Amber Smith, Stephanie Magee,

Edsel Osborn, and Brian Brazile (“appellants”) appeal the trial court’s denial of their

motion to dismiss. We find that Ron and Jill Plush’s (“the Plushes”) claims squarely

attack the city of Cincinnati’s (“the city”) provision of emergency medical or rescue

services, which is shielded by governmental immunity. Therefore, we reverse the denial

of appellants’ motion to dismiss as to the city and its employees in their official

capacities. However, the complaint sufficiently alleges at least reckless conduct to

preclude immunity as to the individual defendants. Therefore, appellants’ motion to

dismiss was properly denied as to Harry Black, Amber Smith, Stephanie Magee, Edsel

Osborn, and Brian Brazile, in their individual capacities.

                                            I.

       {¶2}    The complaint alleges the following facts:

       {¶3}    On April 10, 2018, Kyle Plush parked his van in the sophomore parking

lot at Seven Hills School. Kyle attempted to retrieve some items from the rear of the van

when the back seat folded up on him. The back seat pinned Kyle against the back door,

rendering him unable to move the seat or his body. The seat also reduced Kyle’s ability

to breathe.

       {¶4}    Kyle used the Siri function on his cell phone to place two 911 calls.

Defendant Magee took the first call at 3:14 p.m. When Magee answered the call, Kyle

was banging and yelling for help. Kyle told Magee, “I am trapped in my van. * * * I’m in

desperate need of help. * * * I am going to die soon.” Magee identified Kyle’s location

as 5471 Red Bank Road before the call disconnected at 3:17 p.m. Magee called back but

received Kyle’s voicemail message.




                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    At 3:21 p.m., Magee labeled the call “unknown trouble” and classified the

call as Code 2. She also entered the following information in the computer aided

dispatch (“CAD”) system: “PCO HEARD FEMALE STATING, ‘HELP HELP I’M STUCK

INSIDE MY VAN, I’M IN SEVEN HILLS PARKING LOT’ LOC FROM PHASE 2, COMP

KEPT STATING SHE WAS UNABLE TO HEAR PCO, CALLER H/U, VM ON CB.” At

3:22 p.m., Magee added the following information into the CAD system: “POSS IN

THRIFT STORE PARKING LOT ACROSS FROM SCHOOL.”

       {¶6}    Defendants Cincinnati Police Officers Osborn and Brazile arrived on the

scene at 3:26 p.m. Without exiting from their patrol vehicle, the officers searched the

south end of the sophomore parking lot and several other parking lots on the opposite

side of the street. But they failed to search the north end of the sophomore lot where

Kyle was parked. The officers called Kyle’s cell phone and received his voicemail

message. The officers then spoke with an off-duty deputy, who was directing traffic. The

deputy said he had not seen anything.

       {¶7}    At 3:34 p.m., while the officers were still on the scene, Defendant Smith

took the second 911 call. Smith heard Kyle again ask for help and say he was in the

Seven Hills parking lot. Nonetheless, Smith activated the TTY function as if it were a

silent call. Smith then ended the call. Smith called back and heard Kyle’s voicemail

message. She attempted to record the call and enter it as an advised run, but the CAD

system froze. Smith then looked up previous runs for Kyle’s number and located the

first call handled by Magee. Despite seeing the first call, Smith never notified her

supervisor or informed the officers of the second 911 call.

       {¶8}    The officers subsequently cleared the scene at 3:37 p.m.

       {¶9}    Later that evening, plaintiffs-appellees Ron and Jill Plush used the “Life

360” app to locate Kyle’s cell phone. They identified Kyle’s location and drove to Seven



                                             4
                     OHIO FIRST DISTRICT COURT OF APPEALS



Hills School. At approximately 8:56 p.m., Ron discovered Kyle trapped in the van. With

help from a school employee, Ron removed Kyle and unsuccessfully attempted CPR.

Kyle had died from “mechanical asphyxiation.”

       {¶10} On August 12, 2019, the Plushes filed a wrongful-death action against the

city, then-city manager Black, Magee, Smith, Osborn, and Brazile. The city and its

employees filed a Civ.R. 12(B)(6) motion to dismiss, arguing that they were entitled to

governmental immunity under R.C. Chapter 2744. Following a hearing, the trial court

denied appellants’ motion to dismiss. The court found that the complaint alleged facts

sufficient to overcome political subdivision immunity and individual immunity.

Appellants now appeal.

                                          II.

       {¶11} In their sole assignment of error, appellants challenge the trial court’s

denial of their motion to dismiss and contend that they are entitled to immunity under

R.C. Chapter 2744.

       {¶12} We review a trial court’s ruling on a Civ.R. 12(B)(6) motion to dismiss

de novo. Myrick v. Cincinnati, 1st Dist. Hamilton No. C-080119, 2008-Ohio-6830, ¶

7.   A Civ.R. 12(B)(6) motion to dismiss tests the sufficiency of the complaint.

Thomas v. Othman, 2017-Ohio-8449, 99 N.E.3d 1189, ¶ 18 (1st Dist.). When ruling

on a motion to dismiss, the trial court is confined to the allegations in the complaint.

Id. It must accept the complaint’s factual allegations as true and draw all reasonable

inferences in favor of the nonmoving party. Id. For a court to dismiss a complaint

under Civ.R. 12(B)(6), “it must appear beyond a doubt from the complaint that the

plaintiff can prove no set of facts entitling him to recovery.”      O’Brien v. Univ.

Community Tenants Union, Inc., 42 Ohio St.2d 242, 327 N.E.2d 753 (1975), syllabus.




                                           5
                       OHIO FIRST DISTRICT COURT OF APPEALS



        {¶13} A trial court may grant a motion to dismiss on the basis of an

affirmative defense, such as immunity, only where the complaint bears “conclusive

evidence that the action is barred by the defense.”              Bucey v. Carlisle, 1st Dist.

Hamilton No. C-090252, 2010-Ohio-2262, ¶ 9. So “unless the pleadings obviously or

conclusively establish the affirmative defense,” a court may not grant a dismissal.

(Internal quotations omitted.) Steele v. City of Cincinnati, 1st Dist. Hamilton No. C-

180593, 2019-Ohio-4853, ¶ 15.

        {¶14} The nonmoving party is not required to affirmatively dispose of the

immunity question at the pleading stage. Scott v. Columbus Dept. of Pub. Util., 192

Ohio App.3d 465, 2011-Ohio-677, 949 N.E.2d 552, ¶ 8 (10th Dist.). “Requiring a

plaintiff to affirmatively demonstrate an exception to immunity at this stage would

be tantamount to requiring the plaintiff to overcome a motion for summary

judgment at the pleading stage. Instead, a plaintiff must merely allege a set of facts

that, if proven, would plausibly allow for recovery.” Id.

                                               III.

        {¶15} We first address appellants’ argument regarding immunity of the city

and its employees in their official capacities.1

        {¶16} R.C. 2744.02 sets forth a three-tiered analysis for determining

whether a political subdivision is immune from liability.                The first tier affords

political subdivisions a general grant of immunity from civil actions.                  See R.C.

2744.02(A)(1). The second tier provides five exceptions to the grant of general

immunity. See R.C. 2744.02(B). The third tier allows immunity to be reinstated if

any of the defenses in R.C. 2744.03 apply.


1We note that political-subdivision employees sued in their official capacities are entitled to the
same immunity due to the political subdivision. Lambert v. Clancy, 125 Ohio St.3d 231, 2010-
Ohio-1483, 927 N.E.2d 585, ¶ 17-22.


                                                6
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶17} It is undisputed that the city is a political subdivision entitled to a

general grant of immunity under R.C. 2744.02(A)(1). However, the parties disagree

as to whether one of the exceptions set forth in R.C. 2744.02(B) applies to remove

immunity. The city argues that none of the exceptions set forth in R.C. 2744.02(B)

apply. The Plushes argue that two of the exceptions set forth in R.C. 2744.02(B)

apply, namely R.C. 2744.02(B)(5) and (B)(4).

                                           A.

       {¶18} First, the Plushes assert that the city and its employees in their official

capacities are liable under R.C. 2744.02(B)(5). R.C. 2744.02(B)(5) provides: “[A]

political subdivision is liable for injury, death, or loss to person or property when civil

liability is expressly imposed upon the political subdivision by a section of the Revised

Code[.]” The Plushes allege that the city operated a faulty and inadequate 911 system,

for which the General Assembly expressly imposed liability under R.C. 128.32(A)(1).

       {¶19} R.C. 128.32(A)(1) provides: “[A political subdivision and any employee of

a political subdivision] is not liable in damages in a civil action for injuries, death, or loss

to persons or property arising from any act or omission, except willful or wanton

misconduct, in connection with developing, adopting, or approving any final plan or any

agreement made under section 128.09 of the Revised Code or otherwise bringing into

operation the 9-1-1 system pursuant to this chapter.”

       {¶20} The Plushes contend that the latter portion of this subsection expressly

imposes liability upon a political subdivision for misconduct relating to the operation

and continuing development of a 911 system. Conversely, the city contends that this

subsection imposes liability only for misconduct relating to the creation of a 911 system,

not to subsequent improvements to the 911 system. We agree with the city.




                                                7
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶21} “[I]t is a settled principle of statutory construction that words used in a

statute are to be given their plain and ordinary meaning[.]” Ohio Assn. of Public School

Emps., Chapter No. 672 v. Twin Valley Local School Dist. Bd. of Edn., 6 Ohio St.3d 178,

181, 451 N.E.2d 1211 (1983). Here, the General Assembly made R.C. 128.32(A)(1)

applicable to willful or wanton misconduct in connection with “bringing into operation

the 9-1-1 system.” Under the plain and ordinary meaning of the phrase, to “bring into”

being is to “create.” Merriam-Webster's Online Dictionary, https://www.merriam-

webster.com/dictionary/create (accessed Nov. 20, 2020). We must “presume that the

legislature says in a statute what it means and means in a statute what it says there.”

(Internal quotations omitted.) State ex rel. Lee v. Karnes, 103 Ohio St.3d 559, 2004-

Ohio-5718, 817 N.E.2d 76, ¶ 27. Therefore, we must conclude that the General

Assembly intended to limit a political subdivision’s liability to willful and wanton

misconduct relating to the creation of a 911 system.

       {¶22} A review of the other subsections in R.C. 128.32 bolsters this

interpretation. These subsections deal with the liability of other entities in connection

with the continuing development or maintenance of a 911 system. For instance, R.C.

128.32(A)(2) limits the liability of a steering committee and its members to willful or

wanton misconduct in connection with the “development or operation of a 9-1-1

system.” In a similar vein, R.C. 128.32(C)(1) limits the liability of a telephone company,

or service provider, and its agents to willful or wanton misconduct in connection with

“participating in or developing, maintaining, or operating a 9-1-1 system.” Unlike R.C.

128.32(A)(2) and 128.32(C)(1), however, R.C. 128.32(A)(1) limits the liability of a

political subdivision to willful or wanton misconduct in connection with “bringing into

operation the 9-1-1 system.” The General Assembly could have expanded a political

subdivision’s liability to acts in connection with “the operation of” or “participating in,



                                            8
                      OHIO FIRST DISTRICT COURT OF APPEALS



developing, maintaining, or operating a 9-1-1 system.” It chose otherwise. The General

Assembly’s choice of the phrase “bringing into operation” thus demonstrates its

intent to narrowly limit the liability of a political subdivision.

       {¶23} Honing in on the word “developing” in R.C. 128.32(A)(1), the Plushes

argue that the General Assembly did intend to extend liability to acts in connection

with the development and maintenance of a 911 system.                However, the term

“developing” modifies the final plan or agreement under R.C. 128.09, not the

operation of the 911 system.         A review of R.C. Chapter 128 in its entirety

demonstrates that the final plan and agreement under R.C. 128.09 concern only the

creation of a 911 system.

       {¶24} Under R.C. 128.06(A), a board of county commissioners may decide to

convene a 911 planning committee. The sole purpose of the committee is to develop

a final plan for implementing a countywide 911 system. R.C. 128.06(B). The final

plan must specify the technical aspects of implementing the 911 system—e.g., the

telephonic network of the system; the location, number, and inner workings of public

safety answering points; and the funding for the system. See R.C. 128.07(B).

       {¶25} If the countywide final plan is not approved, then a municipality or

township may establish a local 911 system. R.C. 128.08(B). To establish a 911

system, the locality may enter into an agreement under R.C. 128.09. R.C. 128.09

allows for an agreement between the locality and a telephone company for the

provision of the telephonic portion of a 911 system.

       {¶26} Thus, the final plan and agreement under R.C. 128.09 are means of

establishing a 911 system. Neither the final plan nor an agreement under R.C. 128.09

relates to the continuing development or maintenance of a 911 system.

Consequently, when reading R.C. 128.32(A)(1) as a whole, it is clear that the General



                                             9
                       OHIO FIRST DISTRICT COURT OF APPEALS



Assembly intended to likewise limit the phrase “bringing into operation” to the

creation of the 911 system.

         {¶27} Because this case does not involve allegations regarding the creation of

the city’s 911 system, the immunity exception contained in R.C. 2744.03(B)(5) does not

apply.

                                              B.

         {¶28} Second, the Plushes assert that the city and its employees in their official

capacities are liable under R.C. 2744.02(B)(4).            R.C. 2744.02(B)(4) provides:

“[P]olitical subdivisions are liable for injury, death, or loss to person or property that is

caused by the negligence of their employees and that occurs within or on the grounds of,

and is due to physical defects within or on the grounds of, buildings that are used in

connection with the performance of a governmental function[.]”

         {¶29} To establish the physical-defect exception, a plaintiff must allege that the

injury or death was (1) caused by an employee’s negligence, (2) in or on the grounds of

buildings used in connection with a governmental function, and (3) due to a physical

defect within or on the grounds of those buildings. R.K. v. Little Miami Golf Ctr., 2013-

Ohio-4939, 1 N.E.3d 833, ¶ 15 (1st Dist.). “All of these characteristics must be present.”

Parmertor v. Chardon Local Schools, 2016-Ohio-761, 47 N.E.3d 942, ¶ 14 (11th Dist.),

citing Duncan v. Cuyahoga Community College, 2012-Ohio-1949, 970 N.E.2d 1092, ¶

26 (8th Dist.).

         {¶30} With respect to the second prong, the Plushes advanced two arguments.

First, they contend that Kyle’s death occurred on the “virtual” grounds of the 911 system.

However, Kyle’s death did not occur during the course of the 911 call. Instead, Kyle’s

death occurred after the conclusion of the second 911 call, in a parking lot at Seven Hills

School. According to the complaint, Kyle was still alive when the officers left the scene at



                                             10
                         OHIO FIRST DISTRICT COURT OF APPEALS



3:37 p.m. The complaint states that Kyle accessed the Siri application between 3:38

p.m. and 3:43 p.m. Therefore, even if we decided that R.C. 2744.02(B)(4) extends to the

virtual grounds of a public building (on which we take no position today), it would not

help the Plushes in this case. See Svette v. Caplinger, 4th Dist. Ross No. 06CA2910,

2007-Ohio-664 (finding R.C. 2744.02(B)(4) inapplicable where the injury occurred on a

state route, not within the dispatch center).

       {¶31} Alternatively, the Plushes contend that Kyle’s death occurred on the

grounds of a parking lot used in connection with the performance of a governmental

function, namely the operation of a school athletic facility. However, Kyle’s death

occurred within a parking lot owned by Seven Hills School, a private academy. And

“[t]he performance of a governmental function at a privately owned facility does not

transform that building into one that is ‘used in connection with the performance of a

governmental function.’ ” Dornal v. Cincinnati Metro. Hous. Auth., 1st Dist. Hamilton

No. C-100172, 2010-Ohio-6236, ¶ 14.         Therefore, the second characteristic of the

physical-defect exception cannot be established.

       {¶32} Because the Plushes cannot establish the second characteristic, the

immunity exception contained in R.C. 2744.02(B)(4) does not apply. Therefore, the city

and its employees in their official capacities are immune from liability.

                                            IV.

       {¶33} We next address appellants’ argument regarding immunity of Harry

Black, Stephanie Magee, Edsel Osborn, Brian Brazile, and Amber Smith, in their

individual capacities.

       {¶34} The immunity-analysis differs for the individual employees of political

subdivisions. Rankin v. Cuyahoga Cty. Dept. of Children and Family Servs., 118 Ohio

St.3d 392, 2008-Ohio-2567, 889 N.E.2d 521, ¶ 36. Instead of the three-tiered analysis,



                                                11
                     OHIO FIRST DISTRICT COURT OF APPEALS



R.C. 2744.03(A)(6) provides a general grant of immunity to an employee of a political

subdivision unless one of the following exceptions applies: (1) the employee’s actions or

omissions are manifestly outside the scope of employment or the employee’s official

responsibilities, (2) the employee’s acts or omissions were malicious, in bad faith, or

wanton or reckless, or (3) liability is expressly imposed upon the employee by a section

of the Revised Code. Id.

       {¶35} This case turns on the second exception:           whether the individual

defendants acted wantonly or recklessly in performing their duties. In Anderson v.

Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, the Ohio Supreme

Court defined the terms “wanton” and “reckless” for purposes of the political-

subdivision-immunity statute.      The court determined that the terms “are not

interchangeable.” Id. at ¶ 40. Instead,

       Wanton misconduct is the failure to exercise any care toward those to

       whom a duty of care is owed in circumstances in which there is great

       probability that harm will result. Hawkins [v. Ivy, 50 Ohio St.2d 114, 117-

       118, 363 N.E.2d 367 (1977)]; see also Black’s Law Dictionary (8th

       Ed.2004) (explaining that one acting in a wanton manner is aware of the

       risk of the conduct but is not trying to avoid it and is indifferent to

       whether harm results).

       Reckless conduct is characterized by the conscious disregard of or

       indifference to a known or obvious risk of harm to another that is

       unreasonable under the circumstances and is substantially greater than

       negligent conduct. Thompson [v. McNeill, 53 Ohio St.3d 102, 559 N.E.2d

       705 (1990)], adopting 2 Restatement of the Law 2d, Torts, at 587 (1965);

       see also Black’s Law Dictionary (8th Ed.2004) (explaining that reckless



                                           12
                      OHIO FIRST DISTRICT COURT OF APPEALS



       conduct is characterized by a substantial and unjustifiable risk of harm to

       others and a conscious disregard of or indifference to the risk, but the

       actor does not desire harm).

Anderson at ¶ 33-34. See A.J.R. v. Lute, Slip Opinion No. 2020-Ohio-5168, ¶ 17.

       {¶36} After reviewing the complaint, and taking all of the factual allegations as

true, we find that the Plushes sufficiently alleged at least reckless conduct by the

individual defendants.

                                             A.

       {¶37} Defendant Harry Black served as the city manager from 2014 to 2018.

The complaint alleges that when Black was hired, he described the 911 system as “a

mess” and stated that the emergency communication center (“ECC”) “bordered on

dysfunctional.” The complaint also alleges that in January 2014, the director of the ECC

warned Black of employee turnover and burnout, and Black vowed to fill the vacant

positions. The complaint further alleges that in January 2016, the new director of the

ECC reported that the ECC needed more money, more operators, and better training.

According to the complaint, Black again vowed to fill the vacant positions, but as of April

2018, the ECC was still chronically understaffed. Finally, the complaint alleges that

many operators were required to frequently work mandatory overtime hours, but

despite numerous complaints, Black took no steps to resolve the staffing problem.

       {¶38} According to the complaint, the city’s emergency communication system

had several systemwide failures from 2016 to 2018. The complaint alleges that the ECC

staff regularly experienced slowdowns of the CAD system, which delayed the transfer of

data and the response to 911 calls, and freezes of the CAD system. According to the

complaint, there were at least nine systemwide shutdowns between June 2016 and

March 2017, which resulted in more than seven hours of no 911 emergency services. The



                                            13
                     OHIO FIRST DISTRICT COURT OF APPEALS



complaint alleges that Black knew about the pattern of systemwide failures and took no

steps to resolve the problem.

       {¶39} The complaint further alleges that the ECC was operating out of a backup

911 call center between March 2018 and April 2018. According to the complaint, call

takers in the backup center had difficulty hearing calls and were instructed to use the

TTY function if the call appeared to be a silent call.        The TTY function allows

communication with hearing-impaired callers using a TTY-enabled device. However,

the TTY function also reduces the volume of the caller’s voice by 75 percent. According

to the complaint, ECC call takers were not adequately trained on the use of the TTY

function, including when to disengage the function. The complaint alleges that Black

knew about the inadequate training and again took no steps to resolve the problem.

       {¶40} Taking the facts alleged in the complaint as true, Black’s course of

conduct shows a pattern of wanton or reckless actions (or rather, inactions). Black was

aware of the extensive problems plaguing the ECC, including problems with

understaffing, training, and technology malfunctions. Despite this knowledge, Black

chose not to effectively remedy these problems. Based on these allegations, we find that

the complaint sufficiently pleads facts that, if proven, demonstrate a conscious

disregard, or indifference to, persons in need of emergency services, including Kyle.

                                            B.

       {¶41} Defendant Stephanie Magee was a call taker at the Cincinnati ECC. A

review of the complaint shows Magee took Kyle’s first 911 call at 3:14 p.m. According to

the complaint, Magee heard Kyle banging, yelling for help, and stating “I’m in desperate

need of help. * * * I am going to die soon.” before the call disconnected at 3:17 p.m. The

complaint alleges that Magee called back and received a voicemail message identifying

the caller as “Kyle.” The complaint further alleges that at 3:21 p.m., Magee labeled the



                                           14
                     OHIO FIRST DISTRICT COURT OF APPEALS



call “unknown trouble” and classified the call as Code 2. She then entered the following

information in the CAD system: “PCO HEARD FEMALE STATING, ‘HELP HELP I’M

STUCK INSIDE MY VAN, I’M IN SEVEN HILLS PARKING LOT’ LOC FROM PHASE 2,

COMP KEPT STATING SHE WAS UNABLE TO HEAR PCO, CALLER H/U, VM ON

CB.” One minute later, Magee added the following information into the CAD system:

“POSS IN THRIFT STORE PARKING LOT ACROSS FROM SCHOOL.” According to

the complaint, Magee had identified Kyle’s location as 5471 Red Bank Road based on his

cell phone GPS coordinates.

       {¶42} While emergency call takers should not be held to a level of perfection,

the complaint demonstrates more than mere negligent conduct by Magee. First, the

complaint alleges that Magee omitted critical information from the CAD entry. Of most

importance to the Plushes claims, the complaint alleges that Magee failed to portray the

urgency and severity of the situation. Magee did not convey the fact that she could hear

Kyle banging or that she heard Kyle say “I’m in desperate need of help. * * * I am going

to die soon.”   Second, the complaint alleges that Magee misclassified the call as

“unknown trouble,” which triggered a police response instead of a rescue squad to

extract Kyle from the van. These allegations, if proven, are sufficient to demonstrate a

conscious disregard, or indifference to, a known risk of harm to Kyle.

                                            C.

       {¶43} Defendants Edsel Osborn and Brian Brazile were police officers for the

city. A review of the complaint shows Osborn and Brazile were dispatched to the scene

at 3:22 p.m. They arrived on the scene four minutes later, at 3:26 p.m. According to the

complaint, dispatch provided the address as 5471 Red Bank Road—a location 12 parking

spaces away from Kyle’s van. The complaint alleges that the officers did not use the

mapping function in their vehicle or the mapping tools on their cell phones to help them



                                          15
                     OHIO FIRST DISTRICT COURT OF APPEALS



locate Kyle’s van. The complaint also alleges that they did not search the entirety of the

thrift store parking lot, namely the north end where Kyle was parked. Instead, the

officers searched only the south end of the lot and several other parking lots on the

opposite side of the street. According to the complaint, the officers ate and played music

while driving through the lots. The complaint further alleges that the officers called

Kyle’s cell phone and received his voicemail message. Finally, the complaint states that

the officers spoke with an off-duty deputy, who was directing traffic nearby. According

to the complaint, the deputy said he had not seen anything, and at 3:37 p.m., Osborn

and Brazile cleared the scene.

        {¶44} The facts alleged in the complaint demonstrate that the officers knew

someone had called 911, told Magee “I’m stuck inside my van,” and the call received a

high-priority assignment. The complaint alleges that, despite this knowledge, Osborn

and Brazile chose to not even utilize the Red Bank Road address provided by dispatch.

Instead, they searched only half of the parking lot from the confines of their patrol

vehicle. According to the complaint, Osborn and Brazile cleared the 911 call without

ever searching the entire parking lot, leaving their patrol vehicle (which had music

playing), looking into a van, or asking for more information from dispatch. Based on

these allegations, we find that the complaint sufficiently pleads facts that, if proven,

demonstrate a conscious disregard, or indifference to, an obvious risk of harm to

Kyle.

        {¶45} The dissent argues that the facts in the complaint do not allege

reckless conduct because the complaint alleges that “much of the delineated conduct

was common police practice, was the product of training, or resulted from the lack of

equipment” and “sets forth a number of facts related to the calls that were not

relayed to the officers on the scene.” While these may be defenses that the officers



                                           16
                       OHIO FIRST DISTRICT COURT OF APPEALS



can raise at the summary-judgment phase, based on our analysis above, we cannot

say that the complaint “obviously or conclusively” established that the officers were

merely negligent and thus immune from liability. Steele, 1st Dist. Hamilton No. C-

180593, 2019-Ohio-4853, at ¶ 15.

        {¶46} Early resolution of whether employees of political subdivisions are

immune from liability is an important consideration. See Riscatti v. Prime Properties

Ltd. Partnership, 137 Ohio St.3d 123, 2013-Ohio-4530, 998 N.E.2d 437, ¶ 17 (discussing

the importance of determining R.C. Chapter 2744 immunity before trial). However, the

immunity question cannot always be determined at the earliest stage of litigation.

Because immunity is a question of law, courts often need facts and evidence in order to

make such a determination. See, e.g., Harris Farms, LLC v. Madison Twp. Trustees,

4th Dist. Scioto No. 17CA3817, 2018-Ohio-4123, ¶ 39 (“In the case sub judice, we have

already pointed out that the facts, at this stage of the proceeding, are not adequately

developed to allow any determination regarding the legal question of whether appellants

are entitled to immunity. Although we recognize that the question of a political

subdivision’s statutory immunity generally presents a question of law, we do not believe

that simply examining the pleadings allow us to resolve the immunity question.”).

        {¶47} At this stage in the proceedings, we are unable to conclude that the

appellants cannot prove a set of facts to demonstrate that the officers may be held

individually liable in this case.

                                            D.

        {¶48}    Defendant Amber Smith was a call taker at the Cincinnati ECC. A review

of the complaint shows Smith took Kyle’s second 911 call at 3:34 p.m. According to the

complaint, Smith heard Kyle ask for help and say he was in the Seven Hills parking lot.

Nonetheless, Smith activated the TTY function as if it were a silent call, causing the



                                           17
                      OHIO FIRST DISTRICT COURT OF APPEALS



volume of Kyle’s voice to be reduced. The complaint alleges that Smith hung up on Kyle

without rendering any aid or recording any information. Smith then called back and

heard Kyle’s voicemail message. The complaint further alleges that Smith attempted to

record the call and enter it as an advised run, but the CAD system froze. According to

the complaint, Smith never notified her supervisor or informed the officers of the second

call.

        {¶49} Taking the facts alleged in the complaint as true, we find that Smith’s

course of conduct involved numerous missteps and a failure to follow established

protocol. Smith improperly activated the TTY function, hung up without recording any

information in the CAD system, and failed to play back the call at a higher volume. She

also chose to not notify a supervisor when the CAD system froze or advise the on-scene

officers of the second 911 call, despite locating the first 911 call handled by Magee. Based

on these allegations, we find that the complaint sufficiently pleads facts that, if proven,

demonstrate a conscious disregard, or indifference to, a known risk of harm to Kyle.

                                            V.

        {¶50} For the foregoing reasons, we sustain appellants’ assignment of error as

to the city of Cincinnati and its employees in their official capacities. However, we

overrule appellants’ assignment of error as to Harry Black, Amber Smith, Stephanie

Magee, Edsel Osborn, and Brian Brazile, in their individual capacities. Accordingly, we

affirm in part the judgment of the trial court, reverse in part the judgment of the trial

court, and remand the cause for further proceedings consistent with this opinion.

                                                                    Judgment accordingly.

B ERGERON , J., concurs.
M OCK , P.J., concurs in part and dissents in part.

M OCK , P.J., concurring in part and dissenting in part.




                                            18
                      OHIO FIRST DISTRICT COURT OF APPEALS



        {¶51} I agree with the well-written majority opinion in all respects except for

the question of the liability of police officers Edsel Osborn and Brian Brazile. I dissent

from that portion of the opinion.

        {¶52} The question presented is whether the officers’ conduct was reckless as

that term is used in R.C. 2744.03(A)(6)(b). The Ohio Supreme Court has stated that

reckless conduct is

        characterized by the conscious disregard of or indifference to a known or

        obvious risk of harm to another that is unreasonable under the

        circumstances and is substantially greater than negligent conduct.

        Thompson [v. McNeill, 53 Ohio St.3d 102, 104-105, 559 N.E.2d 705

        (1990)], adopting 2 Restatement of the Law 2d, Torts, Section 500, at 587

        (1965); see also Black's Law Dictionary 1298-1299 (8th Ed.2004)

        (explaining that reckless conduct is characterized by a substantial and

        unjustifiable risk of harm to others and a conscious disregard of or

        indifference to the risk, but the actor does not desire harm).

Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, ¶ 34.

        {¶53} Mere negligence in the performance of an employee’s duties is

insufficient to meet this high standard. See O’Toole v. Denihan, 118 Ohio St.3d 374,

2008-Ohio-2574, 889 N.E.2d 505, ¶ 74. An individual’s conduct represents a “ ‘reckless

disregard of the safety of others if * * * such risk is substantially greater than that which

is necessary to make his conduct negligent.’ ” Fabrey v. McDonald Village Police Dept.,

70 Ohio St.3d 351, 356, 639 N.E.2d 31 (1994), quoting 2 Restatement of the Law 2d,

Torts, Section 500, at 587 (1965).




                                             19
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶54} This court recently addressed the distinctions between reckless conduct

and negligence. See Kurz v. Great Parks of Hamilton Cty., 2016-Ohio-2909, 65 N.E.3d

96 (1st Dist.). In that case, then-Judge DeWine wrote that

       The consciousness that conduct will likely cause injury is what

       distinguishes recklessness from negligence. The Ohio Supreme Court has

       cited with approval the following from the Second Restatement of Torts

       on the distinction between negligence and recklessness:

              Reckless misconduct differs from negligence in several

              important particulars. It differs from that form of

              negligence    which   consists   in   mere     inadvertence,

              incompetence, unskillfulness, or a failure to take

              precautions to enable the actor adequately to cope with a

              possible or probable future emergency, in that reckless

              misconduct requires a conscious choice of a

              course of action, either with knowledge of the

              serious danger to others involved in it or with

              knowledge of facts which would disclose this

              danger to any reasonable man. It differs not only

              from the above-mentioned form of negligence, but also

              from that negligence which consists in intentionally doing

              an act with knowledge that it contains a risk of harm to

              others, in that the actor to be reckless must recognize that

              his conduct involves a risk substantially greater in amount

              than that which is necessary to make his conduct

              negligent. The difference between reckless misconduct and



                                          20
                      OHIO FIRST DISTRICT COURT OF APPEALS



               conduct involving only such a quantum of risk as is

               necessary to make it negligent is a difference in the degree

               of the risk, but this difference of degree is so marked as to

               amount substantially to a difference in kind.

        (Emphasis added.) Marchetti v. Kalish, 53 Ohio St.3d 95, 100, 559

        N.E.2d 699 (1990), fn. 3, quoting 1 Restatement of Law 2d, Torts, Section

        500, Comment g (1965).

Id. at ¶ 25.

        {¶55} The complaint alleged that the conduct of the officers was reckless

because they: (1) never exited from their patrol vehicle to look inside any of the parked

vehicles located in the thrift store parking lot – especially vans; (2) failed to look through

the entire thrift store lot and thus completely missed the van in which Kyle Plush stated

he was trapped; (3) made an unreasonable assumption that the call involved a citizen

having mechanical problems with their vehicle’s locking mechanism; (4) never utilized

the navigation button of the MDT that populates a map in the police vehicle; (5) failed to

communicate with supervisory personnel regarding the status of the brief search; and

(6) failed to communicate with supervisory personnel for clarification of a “Phase 2”

action which was understood only by dispatch personnel.

        {¶56} The problem with a finding of reckless misconduct under these facts is

that, according to the complaint itself, much of the delineated conduct was common

police practice, was the product of training, or resulted from the lack of equipment. The

complaint alleged that the city had been at fault because the “[t]raining and supervision

of police officers in the field failed to ensure they investigated call locations on foot when

needed” and “failed to ensure they would locate addresses provided by dispatch on their

MDCs using mapping technology.” The complaint also alleged that the officers “had the



                                             21
                      OHIO FIRST DISTRICT COURT OF APPEALS



ability to display an address on a map in their vehicle, but consistent with custom and

practice, the officers did not use the mapping function on their MDC.” The complaint

also stated that the city “did not train the officers or establish policies for officers to

follow when investigating the calls labeled ‘unknown trouble,’ which was coded a high

priority call.” Further, “even though there were two 9-1-1 calls by Kyle Plush received at

the ECC, the officers only received information from the first call.” Finally, “Cincinnati

police vehicles did not have GPS tracking software or automatic vehicle location

software on April 10, 2018. This impeded the ability of the ECS to determine if the

responding police vehicle was near the caller or the location to which it has been

dispatched.” The complaint summarizes the officers’ conduct in the case as the result of

“operational shortcomings, individually and collectively.”

        {¶57} The complaint also sets forth a number of facts related to the calls that

were not relayed to the officers on the scene. The complaint sets forth that defendant

Magee did not record any of the following information in her CAD entry: (1) that she

could hear banging twice, (2) that she could hear Kyle scream for help twice, (3) the

urgency in Kyle’s voice, (4) that Kyle was in desperate need of help and that he was going

to die soon, (5) that he pleaded for help 17 times, (6) that he repeatedly said he could not

hear her, (7) her mapping detail with officers even though she knew that officers had

maps on the MDC and could insert GPS coordinates, and (8) that the caller sounded far

away from the phone, consistent with his claim with his that he was trapped.

Furthermore, the initial call was classified as “unknown trouble” rather than as a

“request for rescue.” Additionally, the officers were not informed that a second 911 call

had been received by Defendant Smith, and were given none of the details of that second

call.




                                            22
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶58} The officers in this case were dispatched to the school with a complaint of

a person trapped in a van. They searched the parking lot for over ten minutes and made

inquiries of the deputy before leaving the scene. Clearly, as alleged in the complaint, this

conduct was negligent. Especially when considering that the officers were listening to

music and were eating during the search.             But given the lack of information

communicated to the officers, the state of the officers’ training, the accepted practices in

the department, and the lack of technology available to the officers at the time, it is hard

to say that this conduct rises to a “conscious disregard of or indifference to a known or

obvious risk of harm.” As the Supreme Court stated, “[r]ecklessness requires knowledge

by the actor that his ‘conduct will in all probability result in injury.’ ” Argabrite v. Neer,

149 Ohio St.3d 349, 2016-Ohio-8374, 75 N.E.3d 161, ¶ 21, citing O’Toole, 118 Ohio St.3d

374, 2008-Ohio-2574, 889 N.E.2d 505, at paragraph three of the syllabus.

       {¶59} The Ohio Supreme Court has set forth an “onerous” standard for

establishing that a law enforcement officer is not entitled to immunity. Argabrite at ¶

31. And there is no question that this case represents an unspeakable tragedy. When

viewed in hindsight, knowing how high the stakes were at the time, the conduct of the

officers can appear frustratingly cavalier and singularly frustrating in light of the

outcome. They were Kyle’s last hope for survival, and they failed to rescue him. But the

test is not based on what we now know the stakes to have been, but rather what the

officers understood at the time.       The complaint attempted to bridge this lack of

knowledge with the general assertion that “[i]t was unknown the extent that the 9-1-1

caller was in harm’s way, but the fact that the caller made a distressed 9-1-1 call

requesting help was sufficient evidence to require Osborn and Brazile to conduct a

thorough search of the area before concluding that the call was unfounded.” Such a




                                             23
                        OHIO FIRST DISTRICT COURT OF APPEALS



standard would place officers at an unreasonable risk for liability for every 911 call

placed.

          {¶60} As the allegations are set forth in the complaint before us, I cannot

conclude that the allegations against the officers rise to the level of recklessness. I

therefore dissent from that portion of the opinion.


Please note:
          The court has recorded its own entry on the date of the release of this opinion.




                                              24